DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 13: “being is” should be changed to – is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US PGPub 2012/0068965), in view of Kang et al. (US PGPub 2019/0311172) and Wang et al. (US PGPub 2017/0269756) further in view of Yamano (US PGPub 2011/0057904). 

1)	Regarding claim 1, Wada discloses a display device (figure 2; information processing apparatus 101) comprising:
a touch panel (figure 4; sensor panel 10) having a touch sensor portion (figure 4; sensor sheet 11) and a first electrode (figures 4 and 3; first electrode 31 within the pressure-sensitive sensor 30), wherein the touch sensor portion is in a central portion of the touch panel (figure 4; teaches the sensor 
a material (figures 4 and 3; elastic member 33); 
a frame (figure 4; casing 20) having an opening (figures 1 and 4; space portion 21) and a second electrode (figures 4 and 3; second electrode 32), wherein the opening is in a central portion of the frame, the second electrode is in a marginal portion of the frame (figure 4; pressure-sensitive sensor 30 is on the outer area) and the frame in the marginal portion (figure 4; pressure-sensitive sensor 30 is on the outer area); and
a display panel (figure 4; display panel 40) having a display surface to display a screen image ([0047]; the display panel 40 externally displays an image via the sensor panel 10), the display surface closely adhered in the opening of the frame (figure 4; display panel 40 is within the space portion of the casing 20),
wherein, the first electrode and the second electrode constitute a pressure-sensitive sensor (figure 2; pressure-sensitive sensor 30).
Wada does not disclose said material being a dielectric; and the display surface being is in direct contact with the back surface of the dielectric; the dielectric having a front surface that is in direct contact with a back surface of the touch panel; and the frame is in direct contract with a back surface of the dielectric. 
In a similar field of endeavor of touch devices, Kang discloses the material being a dielectric (figure 27, [0235]; pressure sensor 2640 including a first electrode 2641, a second electrode 2643 and a dielectric layer 2642). 
Wada discloses the use of elastic material ([0066]; the elastic member 33 is formed of a material having a small amount of residual strain and a high restoration rate (restoration speed), for example. As this type of material, silicone rubber or urethane rubber can be used, for example; Examiner notes: the silicone rubber material has dielectric properties however Wada does not explicitly specify the material being a dielectric). 
It would have been obvious to one having ordinary skill in the art to choose the material of Wada to be a dielectric as taught by Kang since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416. 
In a similar field of endeavor of touch screen devices, Wang discloses the display surface (figure 1; display panel 12) being is in direct contact with the back surface of the dielectric (figure 1; display panel 12 connected to adhesive 4; [0031]: The reason for adopting the adhesive 4 to enable the layer where the first electrodes 31 are positioned and the layer where the second electrodes 32 are positioned to be arranged in an insulated mode is that the adhesive 4 is relatively soft in texture, has a certain elasticity, and is easy to detect a position where a touch occurs, i.e., improves sensitivity of the touch screen, when the touch occurs. Examiner notes: the adhesive 4 is an insulator). 
Wada and Kang discloses the claimed invention except for the display surface closely adhered to the back surface of the dielectric.  It would have been obvious to one having ordinary skill in the art to modify to include the display surface adhered to the surface of the dielectric as taught by Wang, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Yamano discloses the dielectric (figure 6 and [0084], the conductive rubber 330 is expected to cover the entire pressure-sensitive sensors 310) having a front surface that is in direct contact with a back surface of the touch panel (figure 6, touch panel 120); and the frame is in direct contract with a back surface of the dielectric (figure 6, base member 160). 
Wada, Kang and Wang discloses the claimed invention except for the dielectric in direct contact with the touch panel and the frame. It would have been obvious to one of ordinary skill in the art to modify to include the dielectric in direct contact with the touch panel and the frame since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, Yamano proposed the shape of the conductive rubbers 330 to improve accuracy, because as a result, the pressure-sensitive sensor 310 can detect change in the capacitance due to pressing by the finger 50 with high accuracy, without changing the capacitance of the pressure-sensitive sensor 310 (Yamano, [0087]). 



3)	Regarding claim 3, Wada does not disclose wherein the first electrode comprises a plurality of electrodes.
In a similar field of endeavor of touch display devices, Wang discloses wherein the first electrode comprises a plurality of electrodes ([0032]; one pressure sensor 3 is arranged on each of four corners of the touch screen, i.e., the touch screen includes four pressure sensors. Examiner notes: each pressure sensor includes at least one first electrode). 
Wada discloses the claimed invention except for the first electrode comprises a plurality of electrodes.  It would have been obvious to one having ordinary skill in the art to modify the rectangular electrode of Wang to be separate pressure sensors in each corner as taught by Wang, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

4)	Regarding claim 4, Wada further discloses wherein the first electrode is formed in a loop in the inner peripheral portion of the touch panel ([0063]; the first electrode 31 is consecutively formed annularly in a rectangular shape).

5)	Regarding claim 7, Wada further discloses wherein the touch panel comprises a touch sensor substrate ([0055]; the sensor sheet 11 is constituted of a capacitance-type touch sensor (touch panel) in this embodiment. The sensor sheet 11 is formed by attaching two transparent electrode substrates (first electrode substrate and second electrode substrate) having rectangular shapes. Alternatively, the sensor sheet 11 may be constituted of a single electrode substrate), the touch sensor portion is formed on the touch sensor substrate ([0055]; the sensor sheet 11 is constituted of a capacitance-type touch sensor (touch panel) in this embodiment. The sensor sheet 11 is formed by 

6)	Regarding claim 8, Wada further discloses wherein the touch panel comprises a touch sensor substrate ([0055]; the sensor sheet 11 is constituted of a capacitance-type touch sensor (touch panel) in this embodiment. The sensor sheet 11 is formed by attaching two transparent electrode substrates (first electrode substrate and second electrode substrate) having rectangular shapes. Alternatively, the sensor sheet 11 may be constituted of a single electrode substrate), the touch sensor portion is formed on the touch sensor substrate ([0055]; the sensor sheet 11 is constituted of a capacitance-type touch sensor (touch panel) in this embodiment. The sensor sheet 11 is formed by attaching two transparent electrode substrates (first electrode substrate and second electrode substrate) having rectangular shapes), and the first electrode is provided in an inner peripheral portion of a front surface of the touch sensor substrate (figure 4).

7)	Regarding claim 9, Wada further disclose wherein the touch panel comprises a touch sensor substrate ([0055]; the sensor sheet 11 is constituted of a capacitance-type touch sensor (touch panel) in this embodiment. The sensor sheet 11 is formed by attaching two transparent electrode substrates (first electrode substrate and second electrode substrate) having rectangular shapes. Alternatively, the sensor sheet 11 may be constituted of a single electrode substrate) and a protective plate (figure 2; top plate 12) that covers the front surface of the touch sensor substrate ([0057]; the top plate 12 is constituted of a transparent plastic plate, glass plate, or the like having a rectangular shape and laminated on a front surface of the sensor sheet 11), and the first electrode is provided in an inner peripheral portion of a back surface of the protective plate (figure 4; the first electrode 31 provided on the back surface of the top plate 12).

8)	Claims 10-13 and 16-18 are within the scope of claims 1-4 and 7-9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Kang, Wang and Yamano further in view of Noguchi et al. (United States Patent Application Publication 2017/0262112 hereinafter referred to as Noguchi). 

1)	Regarding claim 5, the combination of Wada, Kang, Wang and Yamano does not disclose wherein the frame is formed of a conductive material and serves as the second electrode.
In a similar field of endeavor of touch display devices Noguchi discloses wherein the frame is formed of a conductive material ([0075]; the display device housing 107 according to the present modification is made of an electrically conductive material) and serves as the second electrode ([0075]; The display device housing 107 is electrically coupled to the ground. With this configuration, a capacitor C4 is generated between the conductor 104 and the second detection electrodes 23 (not illustrated) of the display device with a touch detection function 1. The display device with a touch detection function 1 detects a change in the capacitor C4 based on the detection principle of the self-capacitance method, thereby detecting pressure applied to the input surface 101a). 
The combination of Wada, Kang, Wang and Yamano discloses the claimed invention except for the frame is the second electrode.  It would have been obvious to one having ordinary skill in the art to include the frame being of conductive material as taught in Noguchi, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 

2)	Regarding claim 6, the combination of Wada, Kang, Wang and Yamano does not disclose wherein the second electrode is formed on a back surface of the marginal portion of the frame.
In a similar field of endeavor of touch display devices Noguchi discloses wherein the second electrode is formed on a back surface of the marginal portion of the frame ([0075]; the display device housing 107 according to the present modification is made of an electrically conductive material…The Examiner notes: Since the frame is considered an electrode the back surface of the frame would be the second electrode). 
The combination of Wada, Kang, Wang and Yamano discloses the claimed invention except for the frame is the second electrode.  It would have been obvious to one having ordinary skill in the art to include the frame being of conductive material as taught in Noguchi, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 

	3)	Claims 14 and 15 are within the scope of claims 5 and 6 respectively and are therefore interpreted and rejected based on similar reasoning.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Yamano being used in the current rejections. Please refer to rejections above for full detail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kessler et al. (US PGPub 2016/0062500) discloses a cross-sectional view of the device of FIG. 1 having a second example force-sensitive structure (fig. 2B).
Ding et al. (US PGPub 2017/0277321) discloses a structural cross-sectional view diagram of a touch screen (fig. 1 and [0083]-[0084]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693